                                                                                              Case 13-18735-mkn          Doc 289    Entered 07/15/19 11:23:24     Page 1 of 3




                                                                                          1
                                                                                          2
                                                                                          3
                                                                                          4Entered on Docket
                                                                                           July 15, 2019
                                                                                       ___________________________________________________________________
                                                                                          5
                                                                                          6
                                                                                          7   Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                              Email: jhoumand@houmandlaw.com
                                                                                          8   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                              Email: kortiz@houmandlaw.com
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                          9   HOUMAND LAW FIRM, LTD.
                                                                                              9205 West Russell Road, Building 3, Suite 240
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                         10   Las Vegas, NV 89148
                                                                                              Telephone:      702/720-3370
HOUMAND LAW FIRM, LTD.




                                                                                         11   Facsimile:      702/720-3371

                                                                                         12   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                         13
                                                                                         14                              UNITED STATES BANKRUPTCY COURT

                                                                                         15                                        DISTRICT OF NEVADA

                                                                                         16    In re:                                          Case No. BK-S-13-18735-MKN
                                                                                                                                               Chapter 7
                                                                                         17    SIX STAR CLEANING AND CARPET
                                                                                               SERVICES, Inc.,                                 ORDER GRANTING EX PARTE
                                                                                         18                                                    APPLICATION TO EMPLOY FLANGAS
                                                                                                               Debtor.                         LAW FIRM, LTD. AS SPECIAL
                                                                                         19                                                    LITIGATION COUNSEL FOR LENARD
                                                                                                                                               E. SCHWARTZER, CHAPTER 7
                                                                                         20                                                    TRUSTEE, PURSUANT TO 11 U.S.C. §§
                                                                                                                                               327(e) AND 328(a) AND FEDERAL RULE
                                                                                         21                                                    OF BANKRUPTCY PROCEDURE 2014

                                                                                         22                                                    Date of Hearing:    N/A
                                                                                                                                               Time of Hearing:    N/A
                                                                                         23
                                                                                                                                               Judge: Honorable Mike K. Nakagawa
                                                                                         24
                                                                                         25             The Court has reviewed the Ex Parte Application to Employ Flangas Law Firm, Ltd. As
                                                                                         26   Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§
                                                                                         27
                                                                                         28

                                                                                                                                              -1-
                                                                                            Case 13-18735-mkn        Doc 289       Entered 07/15/19 11:23:24       Page 2 of 3




                                                                                        1   327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 284] 1 (the

                                                                                        2   “Application”) filed by Jacob L. Houmand, Esq. and Kyle J. Ortiz, Esq. of the Houmand Law

                                                                                        3   Firm, Ltd., general bankruptcy counsel for Lenard Schwartzer, the Chapter 7 Trustee in the

                                                                                        4   above-captioned bankruptcy case (the “Trustee”). The Application sought authority to employ the

                                                                                        5   Flangas Law Firm, Ltd. (the “Firm”) as special litigation counsel for the Trustee.

                                                                                        6          The Court reviewed the Application, the Declaration of Leo Flangas, Esq. In Support of

                                                                                        7   Ex Parte Application to Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for Lenard

                                                                                        8   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   Bankruptcy Procedure 2014 [ECF No. 285], the Declaration of Yvette Chevalier, Esq. In Support
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   of Ex Parte Application to Employ Flangas Law Firm, Ltd. As Special Litigation Counsel for
HOUMAND LAW FIRM, LTD.




                                                                                       11   Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal

                                                                                       12   Rule of Bankruptcy Procedure 2014 [ECF No. 286], the Declaration of Lenard Schwartzer In

                                                                                       13   Support of Ex Parte Application to Employ Flangas Law Firm, Ltd. As Special Litigation Counsel

                                                                                       14   for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and

                                                                                       15   Federal Rule of Bankruptcy Procedure 2014 [ECF No. 287], the Certificate of Service of Ex Parte

                                                                                       16   Application to Employ Law Office of Flangas Law Firm, Ltd. As Special Litigation Counsel for

                                                                                       17   Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal

                                                                                       18   Rule of Bankruptcy Procedure 2014 [ECF No. 288], the exhibits attached thereto, and all other

                                                                                       19   pleadings and papers on file herein.

                                                                                       20          It appearing to the Court that the relief requested in the Application is necessary and in the

                                                                                       21   best interests of the Bankruptcy Estate and its creditors, and upon consideration of the pleadings

                                                                                       22   and good cause appearing,

                                                                                       23          IT IS HEREBY ORDERED that:

                                                                                       24          1.      The Application is GRANTED in its entirety; and

                                                                                       25          2.      The Trustee appointed in the above-referenced bankruptcy case is hereby

                                                                                       26   authorized pursuant to 11 U.S.C. §§ 327(e) and 328(a) and the Federal Rule of Bankruptcy

                                                                                       27
                                                                                            1
                                                                                              All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                       28
                                                                                            they appear on the docket maintained by the clerk of the court.
                                                                                                                                            -2-
                                                                                            Case 13-18735-mkn         Doc 289    Entered 07/15/19 11:23:24        Page 3 of 3




                                                                                        1   Procedure 2014 to employ the Firm as his special litigation counsel pursuant to the terms set forth

                                                                                        2   in the Application; and

                                                                                        3          3.       The terms of such employment shall be as described in the Application and in the

                                                                                        4   supporting Verified Statements of Yvette Chevalier, Esq. and Leo Flangas, Esq.; and

                                                                                        5          4.       Such terms of employment are approved as reasonable in accordance with 11

                                                                                        6   U.S.C. §§ 328 and 330; and

                                                                                        7          5.       Any compensation and reimbursement of expenses are to be awarded by Court

                                                                                        8   order and are to be paid as an administrative expense after notice and a hearing, in accordance
                   9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                        9   with 11 U.S.C. §§ 330 and 503, or surcharged against secured property in accordance with 11
                         Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                       10   U.S.C. § 506(c), if appropriate.
HOUMAND LAW FIRM, LTD.




                                                                                       11          IT IS SO ORDERED.

                                                                                       12   Submitted By:

                                                                                       13   HOUMAND LAW FIRM, LTD.

                                                                                       14   By: /s/ Jacob L. Houmand
                                                                                            Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                       15   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
                                                                                            9205 West Russell Road, Building 3, Suite 240
                                                                                       16   << Firm.Address.City >>, NV 89148
                                                                                            Telephone:        702/720-3370
                                                                                       17   Facsimile:        702/720-3371

                                                                                       18   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                       19
                                                                                       20   Approved As to Form and Content

                                                                                       21   OFFICE OF THE UNITED STATES TRUSTEE

                                                                                       22   By: /s/ Jared A. Day
                                                                                            Trial Attorney
                                                                                       23   United States Department of Justice
                                                                                            Office of the United States Trustee, Region 17
                                                                                       24   300 Booth Street, Suite 3009
                                                                                       25   Reno, Nevada 89509

                                                                                       26   Counsel for Tracy Hope Davis, Region 17 United States Trustee

                                                                                       27                                                    ###
                                                                                       28

                                                                                                                                             -3-
